Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-13 and 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 2, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Brett Smith on November 4, 2021.

The application has been amended as follows: 
Claim 21 is cancelled by this amendment.
Claim 1.	A vapor-based system for treating one or more components of a gas turbine engine, the system comprising:
a treatment compound heated to a delivery temperature for a corresponding delivery pressure, wherein the delivery temperature is greater than an engine component surface temperature, and wherein the treatment compound is a cleaning agent, a restorative agent, or a protective agent, wherein the treatment compound is a water-based compound;
a storage vessel containing the treatment compound, wherein the storage vessel is a pressure vessel holding a portion of the treatment compound as a vapor or wherein the storage vessel is a pressure vessel holding a portion of the treatment compound in a liquid state and is operably coupled to a vaporizer; and
a delivery module operably coupled to the storage vessel and to an engine access point, wherein the delivery module is operable to deliver the treatment compound at one or more locations of the gas turbine engine such that the treatment compound is a supersaturated vapor when delivered through an engine air-path so as to treat the engine component.
Claim 11.	A method for treating one or more components of an aircraft-mounted gas turbine engine, the method comprising:
operably coupling a delivery module to an engine access point, wherein the delivery module is coupled to a storage vessel, wherein the storage vessel contains the treatment 
activating the delivery module to deliver a portion of the treatment compound to the engine access point, wherein the treatment compound is a supersaturated vaporwhen delivered through an engine air-path, the supersaturated vapor heated to a delivery temperature for a corresponding [[a]] delivery pressure, wherein the delivery temperature is greater than a surface temperature of a component surface such that the vapor changes phase on the component surface.
Claim 12.	The method of claim 11, further comprising:
circulating, via motoring of the gas turbine engine, the treatment compound through at least a portion of the gas turbine engine as mounted on [[an]] the aircraft such that the treatment compound contacts a surface of the one or more components.
Claim 17.	The method of claim 11, wherein the storage vessel is the pressure vessel holding the portion of the treatment compound in the vapor state, the method for treatment further comprising:
maintaining a pressure with a pressure control mechanism coupled to the pressure vessel; 
maintaining a temperature with a temperature control mechanism coupled to the pressure vessel;
wherein holding the portion of the treatment compound in the vapor state comprises

delivering the portion of the treatment compound in vapor form to the engine air-path.
Claim 18.	The method of claim 11, wherein the storage vessel is [[a]] the pressure vessel holding the portion of the treatment compound in the liquid state and is operably coupled to the vaporizer, the method for treatment further comprising:
maintaining a first pressure with a pressure control mechanism coupled to the pressure vessel;
maintaining a first temperature with a temperature control mechanism coupled to the pressure vessel;
holding the treatment compound in [[a]] the liquid state in the pressure vessel with 

Claim 19.	The method of claim 18, wherein the delivery module further comprises:
a hose, a fuel system coupler operably coupling the delivery module to a fuel system, and wherein the engine access point is a fuel injector nozzle
 holding the portion of the treatment compound in the liquid state and is operably coupled to the vaporizer, the method for treatment further comprising:
maintaining a first pressure with a first pressure control mechanism coupled to the pressure vessel;
maintaining a first temperature with a first temperature control mechanism coupled to the pressure vessel;
holding the portion of the treatment compound in a liquid state in the pressure vessel with at least one of the first pressure control mechanism and the first temperature control mechanism;

establishing a vaporization condition within the vaporizer with at least one of the second pressure control mechanism and the second temperature control mechanism;
vaporizing a portion of the treatment compound in the vaporizer; and
delivering the treatment compound to the delivery module.
Claim 22.	The vapor-based system of claim 1, wherein an engine component that is to be treated has an engine component surface temperature and wherein the system is configured so that the delivery temperature of the supersaturated vapor is greater than the engine component surface temperature.
Claim 23.	The vapor-based system of claim 22, wherein the delivery module is operable to deliver the treatment compound to the engine component such that the supersaturated vapor changes phase on a surface of the engine component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741